DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1023/19 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 an acquisition unit in claim 1.
a determining unit in claims 1-3, 5-7, 11-13, and 15-16.
an estimation unit in claims 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a determination unit" in lines 8 and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a feature" in lines 1 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1 and 19-20 are directed to a processing apparatus, a processing method, and a non-transitory computer-readable storage medium storing instructions  by using mental processing for acquire a plurality of pieces of color image data respectively representing the plurality of color images; determine a degree of correlation between at least two color values among the plurality of types of color values included in each of a plurality of pixel values corresponding to a pixel position in the plurality of color images; and determine, based on the determined degree of correlation, whether a feature related to a direction of light reflected from the object appears in the plurality of pixel values corresponding to the pixel position and thus an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The steps of acquiring, determining, and determining, recited in claims 1-20, describe the concept of performing mental processing by software or by concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which corresponds to concepts identified as abstract ideas by the courts (e.g., a mathematical formula for calculating an alarm limit, Parker v. Flock, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp, Pty. Ltd. V. CLS Bank Inti, 134 S. Ct. 2347, 2355,110 USPQ2d 1978,1981 (describing Flock as holding "that a mathematical formula for computing 'alarm limits' in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappas, 561 U.S. 593, 811-12, 95 USPQ2d 1001,1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea, just like the algorithms at issue in Benson and Flook"; calculating the difference between local and average data values. In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982); An example of a case identifying a concept relating to a mathematical relationship or formula as a judicial exception is Diamond v. Diehr, 450 U.S. 175, 209 USPQ1 (1981). These steps of acquiring a plurality of pieces of color image data respectively representing the plurality of color images, determining a degree of correlation between at least two color values among the plurality of types of color values included in each of a plurality of pixel values corresponding to a pixel position in the plurality of color images, and determining, based on the determined degree of correlation, whether a feature related to a direction of light reflected from the object appears in the plurality of pixel values corresponding to the pixel position [data processing and not significantly more than the abstract idea. See Benson, FairWamina, and Elec. Power Grp.]). These acquiring, determining, and determining step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor, acquisition unit, or determination unit”, nothing in the claim element precludes the step from practically being performed mental processing by software or by concepts performed in the human mind. For example, but for the “by a processor, acquisition unit, or determination unit” language, the claim encompasses the user manually acquiring a plurality of pieces of color image data respectively representing the plurality of color images, determining a degree of correlation between at least two color values among the plurality of types of color values included in each of a plurality of pixel values corresponding to a pixel position in the plurality of color images, and determining whether a feature related to a direction of light reflected from the object appears in the plurality of pixel values corresponding to the pixel position. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Therefore, the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a whole do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “processing apparatus”, "color image", “imaging apparatus”, "geometric condition", “a degree of correlation”, “acquisition unit ", "determination unit ", “estimation unit", “ “light source”, “ pixel position”, “feature”, and “plurality of pixel values” recited at a high level of generality and are recited as performing generic computer functions or software routinely used in computer applications. Generic computer components or software (acquiring a plurality of pieces of color image data respectively representing the plurality of color images, determining a degree of correlation between at least two color values among the plurality of types of color values included in each of a plurality of pixel values corresponding to a pixel position in the plurality of color images and determining whether a feature related to a direction of light reflected from the object appears in the plurality of pixel values corresponding to the pixel position) recited as performing generic computer functions that are well- understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (data processing and not significantly more than the abstract idea. See Benson, FairWamina, and Elec. Power Grp.).
Claims 2-18, which are dependent on the rejection claim 1, and includes all the limitations of claim 1. Therefore, claims 2-18 recite the same abstract idea as claim 1. The claim recites the additional limitations that amounts to extending the abstract idea and do not add any meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. When considered both individually and as a whole do not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (US 2015/0278996) in view of Shimada (US 2017/0205291).
Regarding claims 1, 19, and 20; Tsutsumi discloses a processing method, a non-transitory computer readable storage medium storing instruction cause the computer to perform a processing method, and apparatus (211 @ figure 4) that determines a feature of an object (i.e., information object [abstract]) based on a plurality of color images (abstract: e.g., color image data including chromaticity information of an object and monochrome image data including brightness information of the object) obtained by capturing images of the object under a plurality of geometric conditions depending on a position of an imaging apparatus (e.g., color image captured unit 101 @ figure 2 and monochrome image captured unit 102 @ figure 2) and in which a color of each pixel is represented by a plurality of types of color values (paragraph [0036]: e.g., the "RGB image data" specifically means color image data in which each pixel has three pixel values of R, G, and B. In the color image data before being subjected to the demosaic process, each pixel has only the pixel value of any one of R, G, and B), the processing apparatus comprising:
an acquisition unit (figure 4 and paragraphs [0035] and [0051]: e.g., a color image data acquisition unit 401, a monochrome image data acquisition unit 402) configured to acquire a plurality of pieces of color image data respectively representing the plurality of color images of the imaging apparatus (e.g., color image captured unit 101 @ figure 2 and monochrome image captured unit 102 @ figure 2);
a determining unit (405 @ figure 4) configured to determine a degree of correlation between at least two color values (paragraph [0025]: e.g., a color image… and a monochrome image) among the plurality of types of color values (paragraph [0051]: e.g., the corresponding point search unit 405 functions as a determination unit configured to determine groups of corresponding pixels, which are groups of pixels corresponding to the same object position as each other, between the color image data and the monochrome image data) included in each of a plurality of pixel values corresponding to a pixel position in the plurality of color images (paragraphs [0085] and [0038]: e.g., a single piece of color image data Ic(i,j), which has been captured by the color image capture unit 101, and a single piece of monochrome image data Ig(i,j), which has been captured by the monochrome image capture unit 102, are input.  In this case, (i,j) represents the pixel position of a pixel of interest in each piece of image data). See figures 1-13

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Tsutsumi discloses all of feature of claimed invention except for a position of a light source that emits light to the object, and the determination unit configured to determine, based on the determined degree of correlation, whether a feature related to a direction of light reflected from the object appears in the plurality of pixel values corresponding to the pixel position. However, Shimada teaches that it is known in the art to provide a position of a light source (11 @ figures 1A and 2B) that emits light to the object (16 @ figure 1A) and the imaging apparatus (12 @ figures 1A and 2B) for receiving the reflected light from the measurement object (15 @ figures 1A and 2B), and the determination unit (904 @ figure 2B) configured to determine, based on the determined degree of correlation, whether a feature related to a direction of light reflected from the object (paragraph [0147]: e.g., In this equation (52), .alpha.  is a parameter related to a shape of the distribution, and indicates a value of the measured gloss image clarity.  As described above, the gloss image clarity is a feature quantity related to the change in the intensity of the reflected light in the specular reflection direction and a direction around that) appears in the plurality of pixel values corresponding to the pixel position (paragraph [0106]: e.g., the phase information calculation unit 904 acquires the pixel values Ii at the pixel position (Xc, Yc) in the captured images and calculates an average luminance for each of the groups.  The average luminance Iave is calculated with use of the following equation (39)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine processing apparatus of Tsutsumi with a position of a light source that emits light to the object, and the determination unit configured to determine, based on the determined degree of correlation, whether a feature related to a direction of light reflected from the object appears in the plurality of pixel values corresponding to the pixel position as taught by Shimada for the purpose of measuring accurately acquire the reflection characteristic, such as the two-dimensional distribution of the optical normal direction, by identifying the maximum reflection intensity while the line light source is driven to scan.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Shimada as applied to claim 1 above, and further in view of Bando (US 2009/0284627).
Regarding claim 3; Combination of Tsutsumi in view of Shimada discloses all of feature of claimed invention except for the determining unit determines a correlation coefficient between the at least two color values, and wherein the determination unit makes the determination based on the determined correlation coefficient. However, Bando teaches that it is known in the art to provide the determining unit (e.g., image processing apparatus 4 @ figure 1) determines a correlation coefficient between the at least two color values (paragraph [0147]: e.g., Consideration is now given to a correlation coefficient which measures the linear relationship between two arbitrary color components), and wherein the determination unit (4 @ figure 1) makes the determination based on the determined correlation coefficient (paragraph [0147]: e.g., If the correlation coefficient between the R component and G component is denoted by Crg, the correlation coefficient between the G component and B component is Cgb and the correlation coefficient between the B component and R component is Cbr, the Crg, Cgb and Cbr are expressed by the following equations (16)). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine processing apparatus of Tsutsumi with limitation above as taught by Bando for the purpose of improving high resolution of each image deteriorates since a plurality of images are included in a single image.
Regarding claim 4; Combination of Tsutsumi in view of Shimada discloses all of feature of claimed invention except for the plurality of types of color values is a red (R} value, a green (G) value, and a blue (B) value. However, Bando teaches that it is known in the art to provide the plurality of types of color values is a red (R} value, a green (G) value, and a blue (B) value (abstract e.g., a red component, a green component and a blue component, determining a relationship of correspondency between pixels in the red component, the green component and the blue component, with reference to departure of pixel values in the red component, the green component and the blue component from a linear color model in a three-dimensional color space). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine processing apparatus of Tsutsumi with limitation above as taught by Bando for the purpose of improving high resolution of each image deteriorates since a plurality of images are included in a single image.
Regarding claim 5; Combination of Tsutsumi in view of Shimada discloses all of feature of claimed invention except for the determination unit determines at least one of a correlation coefficient between an R value and a G value, a correlation coefficient between the G value and a B value, and a correlation coefficient between the B and R values. However, Bando teaches that it is known in the art to provide the determination unit (4 @ figure 1) determines at least one of a correlation coefficient between an R value and a G value, a correlation coefficient between the G value and a B value, and a correlation coefficient between the B and R values (paragraph [0147]: e.g., consideration is now given to a correlation coefficient which measures the linear relationship between two arbitrary color components.  If the correlation coefficient between the R component and G component is denoted by Crg, the correlation coefficient between the G component and B component is Cgb and the correlation coefficient between the B component and R component is Cbr, the Crg, Cgb and Cbr are expressed by the following equations (16)). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine processing apparatus of Tsutsumi with limitation above as taught by Bando for the purpose of improving high resolution of each image deteriorates since a plurality of images are included in a single image.
Regarding claim 6; Combination of Tsutsumi in view of Shimada discloses all of feature of claimed invention except for based on an average value of pixel values in the color images, the determination unit determines any one of the correlation coefficient between the R and G values, the correlation coefficient between the G and B values, and the correlation coefficient between the B and R values. However, Bando teaches that it is known in the art to provide based on an average value of pixel values in the color images (paragraph [0065]: e.g., In addition, var (Ir), var (Ig) and var (Ib) are variances of the respective components, and cov (Ir,Ig), cov (Ig,Ib) and cov (Ib,Ir) are covariances between two components.  Further, avg (Ir), avg (Ig) and avg (Ib) are averages of the respective components, and are expressed by the following equation (6)), the determination unit (4 @ figure 1) determines any one of the correlation coefficient between the R and G values, the correlation coefficient between the G and B values, and the correlation coefficient between the B and R values (paragraph [0147]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine processing apparatus of Tsutsumi with limitation above as taught by Bando for the purpose of improving high resolution of each image deteriorates since a plurality of images are included in a single image.


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Shimada as applied to claim 1 above, and further in view of Tsukada (US 2011/0274351).
Regarding claim 17; Tsutsumi in view of Shimada combination discloses the feature related to the direction of the light reflected from the object is a feature of reflection from a flake included in the object. However, Tsukada teaches that it is known in the art to provide the feature (a specular component and a body reflection component in figure 1) related to the direction of the light reflected from the object is a feature of reflection from a flake included in the object (paragraph [0048]: e.g., The albedo is color information obtained by removing a specular component and a body reflection component from color information of shade contained in a specific object.  That is, it is color information obtained by removing a specular component (glitter) and shadow contained in a body reflection component from image information (color information obtained from an input image) of a specific object). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine processing apparatus of Tsutsumi with limitation above as taught by Tsukada for the purpose of improving improve the image quality of a color image taken by a color imaging device, a technique to make the color of a specific object.
Regarding claim 18; Tsutsumi in view of Shimada combination discloses the feature related to the direction of the light reflected from the object is a feature of reflection due to surface unevenness of the object. However, Tsukada teaches that it is known in the art to provide the feature related to the direction of the light reflected from the object is a feature of reflection due to surface unevenness of the object (paragraph [0065]: e.g., the above-mentioned two techniques detect a face by using monochrome information.  However, it is possible to improve the accuracy of the face-area detection by incorporating an additional determination whether the detected face area is flesh color (or skin color) or not and paragraph [0083]: e.g., the surface reflectance R(λ), which indicates the color of the object area, can be restricted or determined in advance even though it may have some degree of error, the surface reflectance R(λ) can be handled as a known value). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine processing apparatus of Tsutsumi with limitation above as taught by Tsukada for the purpose of improving improve the image quality of a color image taken by a color imaging device, a technique to make the color of a specific object.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Shimada, and further in view of Bando as applied to claim 5 above, and further in view of Sivan (US 2016/0261793).
Regarding claim 8; Combination of Tsutsumi, Shimada, and Bando discloses all of feature of claimed invention except for the correlation coefficient is a Pearson's product-moment correlation coefficient, a Spearman's rank correlation coefficient, and a Kendall's rank correlation coefficient. However, Sivan teaches that it is known in the art to provide the correlation coefficient is a Pearson's product-moment correlation coefficient, a Spearman's rank correlation coefficient, and a Kendall's rank correlation coefficient (paragraph [0069]: e.g., the calculating of the correlation may include calculating a correlation coefficient, that may be according to, or may be based on, the Pearson product-moment correlation coefficient, or may be according to, or may be based on, a rank correlation coefficient such as the Spearman's rank correlation coefficient or the Kendall's rank correlation coefficient.  The numerical value may consist of, or be based on, the calculated correlation coefficient). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine processing apparatus of Tsutsumi with limitation above as taught by Sivan for the purpose of improving the displayed image quality of functionality.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Shimada, and further in view of Bando as applied to claim 5 above, and further in view of Tsukada (US 2011/0274351).
Regarding claim 14; Combination of Tsutsumi, Shimada, and Bando discloses all of feature of claimed invention except for an estimation unit configured to estimate a reflection characteristic of the object based on the plurality of pieces of color image data and information regarding geometric conditions corresponding to each of the plurality of pieces of color image data when the images of the object are captured. However, Tsukada teaches that it is known in the art to provide an estimation unit (image information acquisition unit and 110,  reflection information restoration unit 120 @ figure 4) configured to estimate a reflection characteristic of the object (figures 1 and 4, e.g., object area and color information of object area) based on the plurality of pieces of color image data (RGB @ figure 1) and information regarding geometric conditions (body reflection component shape and specular component in figure 1) corresponding to each of the plurality of pieces of color image data (figure 1) when the images of the object are captured. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine processing apparatus of Tsutsumi with limitation above as taught by Tsukada for the purpose of improving improve the image quality of a color image taken by a color imaging device, a technique to make the color of a specific object.
Regarding claim 15; Combination of Tsutsumi, Shimada, and Bando discloses all of feature of claimed invention except for the estimation unit selects a reflection model used to estimate the reflection characteristic based on a determination result of the determination unit. However, Tsukada teaches that it is known in the art to provide the estimation unit (110, 120 @ figure 2) selects a reflection model used to estimate the reflection characteristic (paragraph [0095]: e.g., the image information acquisition unit 110 restores a 3D shape of the specific object in the image (step S3).  The explanation has been made on the assumption that the specific object is a human face.  Therefore, a technique disclosed in the literature mentioned below (hereinafter called "Non-patent literature 3") can be used.  In this technique, a 3D shape of a human face is estimated from a 2D (two-dimensional) image by using a face model having average 3D information on the shapes of human faces prepared in advance) based on a determination result of the determination unit (e.g., reproduced calculation unit 150 @ figure 2). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine processing apparatus of Tsutsumi with limitation above as taught by Tsukada for the purpose of improving improve the image quality of a color image taken by a color imaging device, a technique to make the color of a specific object.
Regarding claim 16; Combination of Tsutsumi in view of Shimada discloses all of feature of claimed invention except for the estimation unit selects a neighboring pixel to be referenced to estimate the reflection characteristic of a pixel of interest based on a determination result of the determination unit. However, Bando teaches that it is known in the art to provide the estimation unit (paragraph [0081]: e.g., In this estimation process, the displacement amount d, at which the error eline (x,y; d) becomes minimum at each pixel, is chosen.  Specifically, in the case of the example of FIG. 12, the correct displacement amount d (x1,y1) at the coordinates (x1,y1) is three pixels.  The above estimation process is executed with respect to all pixels of the reference image) selects a neighboring pixel (figure 11 and paragraph [0078]: e.g., the coordinates (xy,y1) and includes a plurality of pixels neighboring the coordinates (xy,y1), is supposed) to be referenced to estimate the reflection characteristic of a pixel of interest based on a determination result of the determination unit (4 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine processing apparatus of Tsutsumi with limitation above as taught by Bando for the purpose of improving high resolution of each image deteriorates since a plurality of images are included in a single image.

Allowable Subject Matter
Claims 2, 7, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 7, and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious processing apparatus comprising all the specific elements with the specific combination including the determination unit determines whether a peak in change in the plurality of pixel values corresponding to the geometric conditions is a reflectance peak corresponding to a reflection characteristic of the object or a peak due to noise included in the color images in set forth of claim 2.
The prior art of record, taken alone or in combination, fails discloses or render obvious processing apparatus comprising all the specific elements with the specific combination including in a case where at least one of the correlation coefficient between the R and G values, the correlation coefficient between the G and B values, and the correlation coefficient between the B and R values is larger than a predetermined threshold, the determination unit identifies that a peak in change in the plurality of pixel values corresponding to the geometric conditions is a reflectance peak corresponding to a reflection characteristic of the object in set forth of claim 7.
The prior art of record, taken alone or in combination, fails discloses or render obvious processing apparatus comprising all the specific elements with the specific combination including the determination unit approximates change in each of the plurality of types of color values corresponding to the geometric conditions to a function to calculate geometric conditions corresponding to peaks of the color values, and based on the geometric conditions corresponding to the peaks of the color values, determines whether the feature related to the direction of the light reflected from the object appears in the plurality of pixel values corresponding to the pixel position in set forth of claim 11.
The prior art of record, taken alone or in combination, fails discloses or render obvious processing apparatus comprising all the specific elements with the specific combination including the determination unit determines whether each of the plurality of pixel values is larger than a predetermined threshold, and in a case where there are a large number of pixels having two or more color values among the plurality of types of color values that are larger than the predetermined threshold, the determination unit determines that a peak in change in the plurality of pixel values corresponding to the geometric conditions is a reflectance peak corresponding to a reflection characteristic of the object in set forth of claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Offenberg (US 2016/0007009) discloses the imaging device includes an image processing circuit configured to produce a color image of the object based on a first pixel image data and a second pixel image data.
2) Hasegawa (US 2015/0235382) discloses an imaging apparatus includes an imaging unit, a signal processing unit, and a pixel interpolation processing unit.  The apparatus calculates a correlation degree for pairs in two orthogonal directions for an image signal obtained by the imaging unit including a single-chip image sensor having a four-color filter, such as a WRGB color filter, using pixel data in an area around a target pixel, using the correlation degree as a determination criterion in the interpolation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 11, 2021


						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886